Citation Nr: 0335850	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran had active service from September 1963 to 
September 1967, with subsequent Air Force reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran's claims folder was 
transferred to the St. Petersburg RO in October 2002.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. 
§ 3.159(b).

VA has failed to comply with the amended duty to notify.  
Specifically, the veteran has not been completely notified of 
the information and evidence necessary to substantiate his 
PTSD claim or of which party is responsible for attempting to 
obtain any such information or evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Until the veteran 
is provided notice as to what information and evidence is 
needed to substantiate his claim, it is not possible to 
demonstrate either that there is no possible information or 
evidence that could be obtained to substantiate the veteran's 
service connection claim or that there is no reasonable 
possibility that any required VA assistance would aid in 
substantiating that claim.  See 38 U.S.C.A. § 5103A(a)(2)).

The Board further notes that, in a decision issued on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The veteran argues that he has PTSD as a result of his 
service while on TDY in Vietnam.  In April 2001, the RO 
requested details of the claimed stressors.  In various 
statements, the veteran claimed that he has PTSD as a result 
of the following stressors incurred as a helicopter crew 
chief while serving on temporary duty assignments in Vietnam:  
1) witnessing mortar attacks on his buddies; 2) being exposed 
to mortar and rocket attacks at DaNang Air Force Base; 3) 
assisting in rescuing pilots who had been shot down; and (4) 
being replaced on a flight mission by a friend who was shot 
down and killed as a result.  

The veteran's personnel records list his military occupation 
specialty as helicopter mechanic.  Records do not show that 
he has received awards or decorations which establish combat 
service, nor is there any objective evidence currently in the 
claims file which establishes participation in combat or 
service in Vietnam while on TDY with "Detachment 5, 38th 
ARRS."  The veteran's service personnel records indicate 
that he served in Thailand from October 1965 to September 
1966, although his DD 214 indicates that he received the 
Vietnam Service Medal.  In his substantive appeal (VA Form 
9), dated in September 2002, the veteran requested assistance 
from VA in obtaining various service records, including the 
written citation for the Vietnam Service Medal.  The RO has 
not yet responded to the veteran's request.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 138-150 (1997); 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  As such, additional 
development is required, as directed below.  

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
since his separation from service.  The 
RO should obtain treatment records from 
all sources identified by the veteran 
which are not already of record.

3.  The RO should assist the veteran in 
obtaining copies of the service records 
which he identified in his Substantive 
Appeal dated in September 2002.  If any 
of these records cannot be obtained, the 
veteran must be informed of the records 
which cannot be obtained in accordance 
with 38 C.F.R. § 3.159(e).

4.  The RO should request the veteran to 
provide more specific details concerning 
the alleged stressors, including being 
subjected to mortar attacks, witnessing 
mortar attacks on others, and rescuing 
downed pilots.  If he is able to provide 
details as to dates, locations, units, or 
other information which would enable 
meaningful research, prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.

5.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof.  If PTSD is 
diagnosed, the examiner must specify for 
the record the stressor(s) relied upon to 
support the diagnosis.  The claims file 
must be made available to the examiner 
for review.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
readjudicate the veteran's claim.  If the 
RO's decision is adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


